DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 03/11/2022 have been entered. The amendments canceled claims 4-5, 14, 16 and 20, and added new claims 21-25. Consequently, claims 1-3, 6-13, 15, 17-19 and 21-25 are pending in the application.
Response to Arguments
Applicant’s arguments filed 03/11/2022 have been fully considered.
Applicant argues in regards to the rejection of claim 1, and particularly regarding the Roessler reference, that “A compressed air cylinder 46 is provided to pretension the intake conveyor in the direction of the lower in-feed roller. The compressed air cylinder is not shown to be connected at one end to any particular item and is shown connected at the other end to the conveyor.”
“It is thus clear that, contrary to the present invention, the upper roller of Rossler is not provided to dig into or otherwise rotate to move the wood along and into the chipping chamber but is instead provided to effect the conveyor movement.”
In response, this argument is not persuasive. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner’s proposed modification of the Fourrier reference in the rejection of claim 1 in the Non-Final Office Action, in view of Roessler, would in fact result in the upper feed roller of Fourrier being configured to dig into the wood to feed the wood to the chamber of the wood chipper. Nevertheless, Fourrier and Roessler are not currently being relied upon to teach amended claim 1.
Applicant argues in regards to the rejection of claim 18, and particularly regarding the Fourrier reference, that “Fourrier does not disclose or teach or suggest means for adjusting limit of gap between said rollers, the key word being limit.”
In response, this argument is not persuasive. If the space or gap between the rollers is adjustable, then the space or gap is at least limited to a desired adjusted spacing. Therefore, any teaching of adjusting the space or gap reads on “adjusting limit of gap”. In other words, one cannot adjust the space or gap between rollers without also adjusting its limit, or vice versa. Nevertheless, Fourrier is not currently being relied upon to teach amended claim 18.
In light of the amendments to claims 1 and 18 the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Morey (US 6,357,684 B1) and Hutson et al. (US 4,390,132 A) for claim 1, and are made in view of Backhaus et al. (DE 19824105 A1), Morey and Bouwers (US 2008/0272215 A1) for claim 18.
See the current rejections set forth below.
Claim Objections
Claims 2-3, 6-13, 15, 17-19 and 21-25 are objected to because of the following informalities:
Regarding claims 2-3, 6-13, 15, 17, 19, 21-22 and 24-25: the recitation “A wood chipper” should read ‘The wood chipper’ as is common for preambles of dependent claims.
Regarding claim 12: the phrases “said power receiving means” and “said height adjusting means” should read ‘said means for receiving power’ and ‘said means for adjusting height’, respectively, to be consistent.
Regarding claim 18: the recitation “whereby gap” in line 7 should read ‘whereby a gap’. Further, the phrase “means for adjusting” should read ‘means for adjusting limit’ to be consistent.
Regarding claim 23: it appears the phrase “whereby to” in line 14 should read ‘to thereby’ to be more grammatically correct; and “said housing” should read ‘said vertically movable housing’ to be consistent. 
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
“means for effecting biting” (claims 1, 23)
“means for adjusting limit” (claims 2, 18)
“means for adjusting height” (claim 12)
“means…to apply a predetermined tension” (claim 17)
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“cutting elements” (claims 1, 23); the term “elements” is a generic placeholder (nonce term) and is coupled to the functional language “cutting”, and the term “elements” is not preceded by a structural modifier
Because this limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-3, 6-13 and 15 and 23-25 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim.
Regarding claims 1 and 23: the claims recite “a passage through said vertically movable housing, wherein said passage is disposed in a manner providing a route in which wood processed by said rollers is fed from said rollers into said chamber.” However, support could not be found in the specification, and from figs. 20, 21 it appears that the passage is actually between the rollers 72, 70; i.e., beneath the vertically movable housing 1810 and through stationary housing 1830.
Regarding claim 2: the claim recites “said means for adjusting comprises an elongate plate having one end thereof pivotally attached to the wood chipper and the other end thereof attached to said upper roller and a stop member applied to said elongate plate to adjustably limit pivoting movement of said elongate plate”, which is drawn to the embodiment of fig. 2 of the drawings. Conversely, claim 1 is drawn to the embodiment of figs. 20, 21, and there is no suggestion within the written disclosure to combine the embodiments. Further, it does not appear such a combination would even be possible since the embodiment of figs. 20, 21 requires strictly vertical movement of the upper housing (1810) and thus of the upper roller (70), while the embodiment of fig. 2 would require a path of movement of the upper roller along an arc since it is pivotally attached to the chipper by the elongate plate (316). Therefore, the claim enters a new embodiment into the disclosure.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-19 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 17: there is no antecedent basis for “said rollers” and it is unclear if they include, or are additional to, the roller of claim 18, from which claim 17 depends.
Regarding claim 18: it is unclear where the preamble ends and the body of the claim begins. 
_________________________________________
Examiner notes that no art has been applied to claim 2; however, the claim as currently presented is not deemed allowable over the prior art, and applicant is required to clarify the claim in compliance with 35 U.S.C. 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Morey (US 6,357,684 B1), in view of Hutson et al. (US 4,390,132 A).
Regarding claim 1, which is being examined as best understood: Morey discloses a wood chipper comprising:
a chamber (20, fig. 1) which includes means therein for chipping wood (col. 2, lns. 34-37) and means (28) for discharging chipped wood from said chamber (col. 4, lns. 43-46);
a pair of rollers comprising an upper roller (24) which is driven (col. 3, lns. 35-39) and a lower roller (22), said rollers positioned for feeding of wood between said rollers and into said chamber (see fig. 1), wherein said upper roller has cutting elements spaced circumferentially there about (see fig. 1);
a vertically movable housing (38, fig. 3) in which said upper roller is rotatably received;
means (80, figs. 3-5) for effecting biting of said cutting elements into wood fed between said rollers (col. 4, lns. 24-27), wherein said means for effecting biting includes at least one spring (80) which is attached to said vertically movable housing (38) to apply a predetermined pressure to said upper roller to thereby cause said cutting elements of said upper roller to bite into wood fed between said rollers; and
the wood chipper further comprising a passage through said vertically movable housing, wherein said passage is disposed in a manner providing a route in which wood processed by said rollers is fed from said rollers into said chamber (see fig. 3, the passage providing the route for wood is between the rollers; compare fig. 3 with figs. 20-21 of applicant’s drawings).
Morey is silent regarding the spring being a pressurized gas spring.
However, Hutson teaches a wood chipper comprising a pressurized gas spring (compression spring 106, fig. 2) for effecting biting of cutting elements (82) of the roller (80) into wood being fed to the wood chipper (col. 3, lns. 19-24). Note that the compression spring of Hutson has the same construction as the gas spring (1802, 1806) in figs. 20-21 of applicant’s drawings and is used for the same purpose, and therefore the compression spring of Hutson is a gas spring.
Because Hutson teaches that it is known to utilize a gas spring with a feed roller to efficiently cause biting of the cutting elements of the feed roller into wood, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spring of Morey with the gas spring of Hutson, since selecting from known types of springs allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 3, which depends on claim 1 and is being examined as best understood: the modification of Morey in claim 1 teaches an other housing (32, fig. 3 of Morey) having a first pair of side plates (see fig. 3, only one is shown) to which said lower roller (22) is attached and at least one first connector plate (54, fig. 4) connecting said first pair of side plates, wherein said vertically movable housing (38) has a second pair of side plates (see fig. 3, only 1 is shown) to which said upper roller (24) is attached and at least one second connector plate (68, fig. 4) connecting said second pair of side plates, and wherein said at least one pressurized gas spring (provided by Hutson in claim 1) is also connected to said other housing (32, fig. 3 of Morey); and said passage is also through said other housing (32, fig. 3 of Morey).
Regarding claim 7, which depends on claim 1: Morey discloses the cutting elements of the upper roller (24) being substantially equally spaced circumferentially (see fig. 1).
The text of Morey is silent regarding said cutting elements having a tip-to-tip distance between about 2 ½ inches and about 4 inches.
Note that applicant discusses the tip-to-tip distances on pgs. 32-35 of the specification and states that the claimed range is dependent on the diameter of the roller (pg. 32, lns. 11-15). However, a diameter for the roller has not been claimed, and if the diameter were too small then about 2 ½ inches would be too big and if the diameter were too big then about 4 inches would be too small and, therefore, any possible criticality that may be associated with the spacing does not apply to the claimed invention.
Further, it is common knowledge that the spacing of the cutting elements cannot be too big or too small. For example, regardless of the diameter of the roller if, for example, there are only two equally spaced cutting elements then they will be spaced too far apart to be effective for feeding material as there would be instances where a cutting element is not engaged with the material, thereby causing the roller to slip. The skilled artisan knows that it is desirable to have the cutting elements spaced such that at least one of the cutting elements is engaged with the material at any point in time, and that the required spacing to achieve that depends on the diameter of the roller. Thus, examiner contends that the tip-to-tip distance of Morey’s cutting elements is dependent on the size, scale, and proportion of the wood chipper, and particularly the diameter of the upper roller. Besides the figures, Morey does not provide any indication of such. Thus, the skilled artisan attempting to make and use Morey is left to routine engineering and experimentation to determine such things as the size and scale of the wood chipper, the diameter of the rollers, and ideal spacing of the cutting elements.
Therefore, depending on the size and scale of the wood chipper and upper roller, it would have been a matter of obvious design choice to the skilled artisan before the effective filing date of the claimed invention to configure Morey such that the tip-to-tip spacing of the cutting elements is between about 2 ½ inches and 4 inches since the claimed range does not appear to provide any unexpected results.
Regarding claim 23, which is being examined as best understood: Morey discloses a wood chipper comprising:
a chamber (20, fig. 1) which includes means therein for chipping wood (col. 2, lns. 34-37) and means (28) for discharging chipped wood from said chamber (col. 4, lns. 43-46);
a roller (24) which is driven (col. 3, lns. 35-39) and a surface (the surface of roller 22) below said roller, said roller positioned for feeding of wood between said roller and into said chamber (see fig. 1), wherein said roller has cutting elements spaced circumferentially there about (see fig. 1);
a vertically movable housing (38, fig. 3) in which said roller is rotatably received;
means (80, figs. 3-5) for effecting biting of said cutting elements into wood fed between said rollers (col. 4, lns. 24-27), wherein said means for effecting biting includes at least one spring (80) which is attached to said vertically movable housing (38) to apply a predetermined pressure to said upper roller to thereby cause said cutting elements of said upper roller to bite into wood fed between said rollers; and
the wood chipper further comprising a passage through said vertically movable housing, wherein said passage is disposed in a manner providing a route in which wood processed by said rollers is fed from said rollers into said chamber (see fig. 3, the passage providing the route for wood is between the rollers; compare fig. 3 with figs. 20-21 of applicant’s drawings).
Morey is silent regarding the spring being a pressurized gas spring.
However, Hutson teaches a wood chipper comprising a pressurized gas spring (compression spring 106, fig. 2) for effecting biting of cutting elements (82) of the roller (80) into wood being fed to the wood chipper (col. 3, lns. 19-24). Note that the compression spring of Hutson has the same construction as the gas spring (1802, 1806) in figs. 20-21 of applicant’s drawings and is used for the same purpose, and therefore the compression spring of Hutson is a gas spring.
Because Hutson teaches that it is known to utilize a gas spring with a feed roller to efficiently cause biting of the cutting elements of the feed roller into wood, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spring of Morey with the gas spring of Hutson, since selecting from known types of springs allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 24, which depends on claim 23: Morey discloses said surface is a circumferential surface of an other roller (22, fig. 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Hutson, and further in view of Bouwers (US 2008/0272215 A1).
Regarding claim 6, which depends on claim 1: Morey discloses said cutting elements are blades (see the blades on rollers 22, 24, fig. 1).
Morey is silent regarding said blades being un-notched in a direction radially of said upper roller and each of which extends over substantially the entire length of said upper roller.
However, Bouwers teaches a wood chipper comprising feed rollers (100, fig. 1) having cutting elements (210) spaced circumferentially there about (see fig. 2), and wherein said cutting elements are blades each of which is un-notched in a direction radially of said upper roller and each of which extends over substantially the entire length of said upper roller (see fig. 2) to reduce bucking (¶ [0013]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morey such that the blades are un-notched in the radial direction of the roller and that extend over substantially the entire length of the roller, thereby reducing bucking as taught by Bouwers.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Hutson, and further in view of Christensen (EP 2,650,050 A1).
Regarding claim 8, which depends on claim 1: Morey discloses said means for chipping wood comprises a rotatable disc and a plurality of knife blades on said disc (col. 2, lns. 34-37).
Morey is silent regarding the blades being circumferentially spaced, radially extending, and staggered radially on said disc.
However, Christensen teaches a wood chipper comprising a rotatable disc (fig. 3a) and a plurality of circumferentially spaced and radially extending knife blades (16) on said disc, wherein said blades are staggered radially (see fig. 3a).
Therefore, because the disc of Morey and the disc of Christensen are used for the same purpose, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the disc of Morey with the disc of Christensen, since the substitution would result in the predictable use of a known disc used for chipping wood (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Hutson, and further in view of Jackson et al. (US 2011/0083413 A1).
Regarding claims 9 and 15, which depend on claim 1: Morey is silent regarding one of a hydraulic pump and a hydrostatic pump for driving said upper roller, a belt for transferring power to said pump, and means for applying constant pressure to said belt.
However, like applicant and Morey, Jackson is in the art of comminuting vegetation and teaches a lawn mower comprising hydrostatic pump (hydrostatic transmission 110) for driving a roller (pulley 130), a belt for transferring power to the pump (¶ [0013]), and means (hydrostatic transmission carrier 700 and guide slots 702) for applying constant pressure to the belt (¶ [0053], starting at line 8). NOTE: hydrostatic transmissions contain hydraulic pumps and thus can also be called hydrostatic pumps (see ¶ [0007] of Jackson, and the last two paragraphs of pg. 43 of applicant’s specification; “Hydrostatic transmissions or pumps, which utilize hydraulic pumps…”). Jackson further teaches that hydrostatic pumps provide rotational energy to drive systems at variable output speeds (¶ [0007]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Morey with a hydrostatic pump, a belt, and means for applying constant pressure to the belt, thereby providing Morey with a drive system for effectively driving the upper roller at variable output speeds, as taught by Jackson, and also providing Morey with robust control of the rate of feed of material into the chipper.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Hutson, and further in view of Carlsson et al. (SE 450,938 B).
Regarding claim 10, which depends on claim 1: Morey is silent regarding a series of three hitches positioned for hitching of the wood chipper to a three-point tractor hitch, wherein each of said three hitches comprises a yoke for receiving a respective tractor hitch.
However, Carlsson teaches a wood chipper comprising a housing (fig. 2) and a series of three hitches (15, 17, 19) positioned for hitching of the wood chipper to a three-point tractor hitch (¶ [0031]), wherein each of said three hitches comprises a yoke (“link arm”) for receiving a respective tractor hitch (figs. 1-2 and ¶¶ [0029] – [0031]). Carlsson teaches that by connecting the wood chipper to the three-point hitch of a tractor (7), a trailer (9) can also be connected to the tractor so that material discharged by the discharge means (41, 43) will be collected by the trailer (see fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the trailer hitch of Morey with a series of three hitches configured to be connected to a three-point hitch of a tractor, thereby allowing a trailer for collecting chipped material to be connected to the tractor simultaneously, as taught by Carlsson.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Hutson, and further in view of Stelter et al. (US 2008/0078851 A1).
Regarding claim 11, which depends on claim 1: Morey is silent regarding means for controlling operation of said rollers in forward for in-feeding of wood, neutral, and reverse, and a lever in addition to said controlling means for emergency moving of said rollers for effecting neutral then further moving for effecting reverse to said controlling means.
However, Stelter teaches a wood chipper comprising a control system for controlling operation of feed rollers (16, fig. 2) rollers in forward, neutral, and reverse (¶ [0022]), and a lever (26, fig. 10) in addition to said controlling means (see figs. 11-14 and ¶¶ [0079], [0081]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Morey with a control system and lever for controlling operation of the feed rollers in forward, neutral, and reverse, thereby providing Morey with more robust manual and automatic control of the operation of the wood chipper, as taught by Stelter.
Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 2010/0126628 A1), in view of Morey and Hutson.
Regarding claim 1: Leonard discloses a wood chipper comprising:
a chamber (103, fig. 1) which includes means therein for chipping wood and means (104) for discharging chipped wood from said chamber;
a driven feed roller (140, fig. 2) positioned for feeding of wood into said chamber, wherein the feed roller has cutting elements (150) spaced circumstantially there about (see fig. 2).
Leonard is silent regarding a pair of rollers having an upper roller and a lower roller.
However, Morey teaches a wood chipper comprising an upper roller (24, fig. 1) and a lower roller (22) for feeding wood into a chamber (20). Thus, the technique of introducing wood between two rollers for feeding the wood into a chamber is known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Leonard such that there is an upper and a lower roller, as taught by Morey, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Leonard is also silent regarding a vertically movable housing in which said upper roller is rotatably received.
However, Morey further teaches a vertically movable housing (38, fig. 3) in which said upper roller (24) is rotatably received, thereby allowing for adjustability of a gap between the upper and lower rollers which allows for processing of different sized materials.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the housing of Leonard with a vertically movable housing in which the upper roller is received, thereby allowing for adjustability of a gap between the upper and lower rollers, as taught by Morey. The proposed modification would result in Leonard being configured such that the wood chipper comprises a passage through said vertically movable housing, wherein said passage is disposed in a manner providing a route in which wood processed by said rollers is fed from said rollers into said chamber.
Leonard is also silent regarding means for effecting biting of said cutting elements into wood fed between said rollers, wherein said means for effecting biting includes at least one pressurized gas spring which is attached to said rollers to apply a predetermined pressure to said rollers whereby to cause said cutting elements of said at least one of said rollers to bite into wood fed between said rollers.
However, Hutson teaches a wood chipper comprising a pressurized gas spring (compression spring 106, fig. 2) for effecting biting of cutting elements (82) of the roller (80) into wood being fed to the wood chipper (col. 3, lns. 19-24). Note that the compression spring of Hutson has the same construction as the gas spring (1802, 1806) in figs. 20-21 of applicant’s drawings and is used for the same purpose, and therefore the compression spring of Hutson is a gas spring.
Because Hutson teaches that it is known to utilize a gas spring with a feed roller to efficiently cause biting of the cutting elements of the feed roller into wood, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spring of Morey with the gas spring of Hutson, since selecting from known types of springs allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 12, which depends on claim 1: Leonard discloses a power take-off connector (182, fig. 9) for receiving power from a power take-off of a tractor (¶ [0048]), and a plurality of legs (114-120, fig. 1) which are height adjustable for adjusting height of said power receiving means (¶ [0049]). 
Regarding claim 13, which depends on claim 12: Leonard discloses each of said legs (114-120, fig. 1) includes two portions (120, 174) a first of which is telescopingly received in a second of said portions (see fig. 7).
Claims 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Backhaus et al. (DE 19824105 A1), in view of Morey and Bouwers.
Regarding claim 18: Backhaus discloses a wood chipper comprising:
a roller (1) which is driven (¶ [0020]), and a surface (surface of roller 2) below said roller, said roller and said surface are positioned for feeding of wood there between and into said chamber (¶ [0001]),
wherein said roller (1) is movable vertically (see the figure) whereby a gap between said roller and said surface (surface of roller 2) varies related to different sizes of wood being fed there between (¶ [0002]),
the wood chipper further comprising means (4-5, 7-10) for adjusting limit of the gap between said roller (1) and said surface (surface of roller 2) for different sizes of wood being fed between said rollers roller and said surface,
wherein said means for adjusting comprises an elongate plate (4) having one end thereof pivotally attached about an axis (5) to the wood chipper and the other end thereof attached to the roller (1) and a stop member (10) applied to said elongate plate to adjustably limit pivoting movement of said elongate plate caused by a spring (6) to thereby adjust the limit of the gap between said roller and said surface (see the figure).
Backhaus is silent regarding a chamber which includes means therein for chipping wood.
However, Morey teaches a wood chipper (20, fig. 1) comprising a chamber which includes means therein for chipping wood (col. 2, lns. 34-37).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Backhaus’ wood chipper with a chamber including means therein for chipping wood, as taught by Morey.
Backhaus is silent regarding means for discharging chipped wood from said chamber.
However, Morey further teaches means (28) for discharging chipped wood from said chamber (20) (col. 4, lns. 43-46).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Backhaus’ wood chipper with means for discharging chipped wood from the chamber, as taught by Morey.
Backhaus is silent regarding said roller having cutting elements spaced circumferentially there about, and wherein said cutting elements are blades each of which is un-notched in a direction radially of said roller and each of which extends over substantially the entire length of said roller.
However, Bouwers teaches a wood chipper comprising feed rollers (100, fig. 1) having cutting elements (210) spaced circumferentially there about (see fig. 2), and wherein said cutting elements are blades each of which is un-notched in a direction radially of said roller and each of which extends over substantially the entire length of said roller (see fig. 2) to reduce bucking (¶ [0013]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Backhaus’ roller to have blades that are un-notched in the radial direction of the roller and that extend over substantially the entire length of the roller, thereby reducing bucking as taught by Bouwers.
Regarding claim 17, which depends on claim 18: the modification of Backhaus in claim 18 teaches means (6) to apply a predetermined tension to said roller (1) to thereby cause said cutting elements (210, fig. 2 of Bouwers) of said roller to bite into wood fed between said rollers (see ¶ [0022] of Backhaus).
Regarding claim 21, which depends on claim 18: Backhaus discloses said surface (surface of roller 2) is a circumferential surface of an other roller (2).
Regarding claim 22, which depends on claim 18: Backhaus discloses said surface (surface of roller 2) is a circumferential surface of a roller (2).
The text of Backhaus is silent regarding the roller being a smooth roller.
However, the figure of Backhaus does not portray the roller as having any protrusions or recesses, and therefore the skilled artisan would understand the roller to be a smooth roller.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Backhaus, in view of Morey and Bouwers, and further in view of Jackson.
Regarding claim 19, which depends on claim 18: Backhaus is silent regarding a hydrostatic pump for driving said roller.
However, like applicant, Jackson is in the art of comminuting vegetation and teaches a lawn mower comprising hydrostatic pumps (hydrostatic transmissions 110) for driving rollers (pulleys 130). NOTE: hydrostatic transmissions contain hydraulic pumps and thus can also be called hydrostatic pumps (see ¶ [0007] of Jackson, and the last two paragraphs of pg. 43 of applicant’s specification; “Hydrostatic transmissions or pumps, which utilize hydraulic pumps…”). Jackson further teaches that hydrostatic pumps provide rotational energy to drive systems at variable output speeds (¶ [0007]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Backhaus with a hydrostatic pump for driving the roller at variable output speeds, as taught by Jackson, thereby providing Backhaus with robust control of the rate of feed of material into the chipper.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Hutson, and further in view of Fourrier (FR 651,039 A).
Regarding claim 25, which depends on claim 23: Morey is silent regarding said surface being the circumferential surface of a smooth roller.
However, Fourrier teaches a wood chipper comprising an upper roller and a lower roller (2), wherein the lower roller has a smooth circumferential surface (see figs. 1-3 and the Google translation of pg. 2, col. 1, ¶ 1--of the original Description of Fourrier—found on the last page of the provided translation, which provides a more accurate translation of said paragraph than the Espacenet translation).
Because Fourrier teaches that it is known to utilize a smooth feed roller with a wood chipper to efficiently feed material to the chamber, it would have been obvious before the effective filing date of the claimed invention to replace the lower roller of Morey with a smooth roller, as taught by Fourrier, since selecting from known types of rollers allowing for sufficient functionality would be obvious to the skilled artisan.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753